Citation Nr: 1201319	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  00-03 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Attorney Virginia A. Girard-Brady


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel





INTRODUCTION


The Veteran had active service from March 1949 to November 1952.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in May 2011, at which time the Board remanded it for additional development.  The requested development has been completed on the issue of service connection for bilateral hearing loss, and the claim is properly before the Board for appellate consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).

The issue of service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT


The competent and probative evidence of record preponderates against a finding that the Veteran has bilateral hearing loss which is due to any incident or event during active service, and sensorineural hearing loss as an organic disease of the nervous system is not shown to have been manifested to a compensable degree within one year after separation from active service.




CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by service, nor may sensorineural hearing loss, as an organic disease of the nervous system, be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his attorney of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed below, the Board has found none.

In May 2010, June 2010, and August 2011 VA sent the Veteran letters informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letters informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.

The Board finds that the content of the letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the August 2010 rating decision, February 2011 SOC, and October 2011 SSOC explained the basis for the RO's action, and the SOC and SSOC provided him with additional periods to submit more evidence.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his attorney has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note that the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  This requirement was fulfilled in May 2010, June 2010 and August 2011 letters which VA sent to the Veteran.

The Board finds that the August 2011 VA opinion obtained pursuant to the Board's remand is sufficient because the physician supported his conclusions with analysis that can be weighed against the other evidence of record.  Stefl v. Nicholson.  21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (The Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.").

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011).  Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for a claimed disorder, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 498, 253 (1999) (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

As provided by 38 U.S.C. § 1154(a), VA is required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit has stated that competent medical evidence is not required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under section 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, such as organic diseases of the nervous system (e.g., sensorineural hearing loss), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  Even if disabling loss is not demonstrated at separation, a veteran may establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The Board initially acknowledges that the lack of any evidence showing the Veteran had bilateral hearing loss during service is not fatal to his claim for service connection.  The laws and regulations do not strictly require in-service complaint of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, the Court of Appeals for Veterans Claims has held where there is no evidence of the veteran's claimed hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the veteran's in service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service . . . ."  Hensley, supra, (quoting Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  Therefore, the critical question is whether the veteran has current hearing loss disability which is causally related to service.

The Veteran's service treatment records (STRs) show that in February 1949 and March 1949 his hearing was 15/15 on right and left whispered voice tests.  At his separation examination in October 1952 his hearing was 15/15 on right and left whispered voice tests.  

The post-service treatment records show that at February 1999 VA treatment audio testing was requested.  At May 1999 VA ear, nose, and throat (ENT) treatment it was noted that the Veteran was developing some hearing difficulties.  January 2003 VA ENT treatment records indicate that the Veteran had symptoms of hearing loss and tinnitus that started with noise exposure while on active duty.  February 2003 VA treatment records indicate that audio testing showed no remarkable changes since July 1999.  August 2005 VA primary care treatment records indicate that the Veteran believed that his hearing was "failing some" and that his wife often had to repeat things for him.  

In a May 2010 statement the Veteran wrote that the noise level in the hangars he worked in during service exceeded 100 decibels and that hearing protection was never provided.  The Veteran wrote in a July 2010 statement that during his service he was close to the runway every morning while aircraft ran their engines for an hour before departing on their missions.  The tools used to repair damaged aircraft caused there to be continuous noise while he was working.

The Veteran had an examination arranged through VA QTC Services in July 2010.  He reported difficulty hearing in all listening environments except for on the telephone.  The Veteran said that following his military service he worked as a mechanical designer in a lot of different factories, including a punch press factory.  Hearing protection was used in all of the factories in which the Veteran had worked.  The Veteran denied pain, drainage, pressure/fullness, and vertigo.  A family history of hearing loss was denied and the Veteran reported that he had bilateral hearing aids.  On the audiological evaluation, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
30
55
LEFT
15
15
30
50
50

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear.  Tympanometric findings indicated normal middle ear function bilaterally and ipsilateral acoustic reflexes were absent bilaterally except for at 2000 Hz in the right ear.

The Veteran was diagnosed with normal hearing through 1500 Hz in the left ear and 2000 Hz in the right ear, sloping to a moderately severe sensorineural hearing loss bilaterally.  Word discrimination ability was excellent bilaterally following a modified performance-intensity function test.  
The examiner noted that the first complaints of hearing loss shown in the claims file are from 1997.  She opined that it is less likely as not the result of military noise exposure.  The rationale was that the Veteran did not complain of hearing loss for 45 years after service, despite having many other complaints at treatment.  The Veteran said that he never sought treatment because he did not think that there was anything that could be done.  It was also noted that the Veteran reported significant noise exposure both during and after service.

The Veteran underwent an audiological evaluation arranged through VA QTC Services in August 2011.  He reported communication difficulties, mainly in the left ear, when his wife tried to talk to him on that side.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
35
55
LEFT
15
15
25
40
55

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 84 percent in the left ear.  The audiologist wrote that puretone testing indicated normal hearing through 2000 Hz that sloped to moderate sensorineural hearing loss from 4000 Hz to 8000 Hz.

A VA physician reviewed the claims file in August 2011, including the recent audiological evaluation.  He opined that it is less likely than not that the Veteran's hearing loss is due to noise exposure in service.  The rationale was that the STRs were silent in regard to hearing loss, tinnitus, or ear trauma.  The physician noted that, despite the simplicity of whispered voice tests such as the Veteran had during service, they were sensitive for low frequency hearing loss.  Furthermore, hearing loss due to acoustic trauma does not progress once the offending noise has been eliminated.  The current audiogram was more consistent with presbycusis than with noise inducted hearing loss.  It was also noted that the medical records were silent for over four decades following service.  The doctor further stated that, although exposure to impulse sounds or continuous exposure can cause a temporary shift, this disappears 16 to 48 hours after exposure.  Impulse sounds and continuous exposure can also damage the structure of the inner ear or hair cells, resulting in hearing loss.  Since the testing at separation did not show hearing loss and there was subsequent noise exposure, the physician felt that it is more likely than not that the hearing had recovered without permanent loss.

As a preliminary matter, the Board notes that the May 2011 Board remand instructions indicate that the Veteran was to have a different examiner than the one who conducted the July 2010 examination.  The audiologist who conducted the August 2011 hearing testing was the same one who tested him May 2011 and provided the opinion based on that testing.  However, since a VA physician reviewed the results of the August 2011 testing and provided the medical nexus opinion, there has been substantial compliance with the May 2011 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).

Reviewing the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss.  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, there is no dispute that Veteran is competent to report symptoms related to hearing loss because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau, 492 F.3d at 1377, n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination.

Probative value cannot be given to the July 2010 QTC examiner's opinion as to nexus, because the examiner did not consider the Veteran's statement in her rationale.  In addition, probative value cannot be given to the opinion from January 2003 treatment because no rationale was provided.  The August 2011 opinion from the VA examiner can be given probative value because he considered the entire record and included a thorough rationale.  See Nieves-Rodriguez, 22 Vet. App. at  304.  As discussed above, the physician wrote that the Veteran's current hearing loss is more consistent with presbycusis than with noise induced hearing loss, and that the whispered voice test from discharge would have shown low frequency hearing loss.  

Because the evidence preponderates against the claim of service connection for bilateral hearing loss, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

At August 2007 VA treatment the Veteran said that he had tinnitus and asked about taking medication for it.  The Veteran wrote in a May 2010 statement that during service he worked as an aircraft sheet metal mechanic.  He repaired any type of structures on damaged aircraft, and the tools included air drills, rivet guns, and a bucking bar.  The noise level in the hangars he worked in exceeded 100 decibels and hearing protection was never provided.  The Veteran felt that this was how he developed ringing in his ears.  At the beginning the ringing was temporary and lasted for only a short period of time but after a longer period the ringing persisted and lasted longer.  His crew chief said that it was part of the job and would eventually go away.  The Veteran said that currently had tinnitus.

In a July 2010 statement the Veteran wrote that he did not seek treatment during service because he was focused on obtaining citizenship.  He did not seek medical care after service because he was told that there was nothing that could be done and that it would eventually go away.  The Veteran said that during his service he was close to the runway every morning while aircraft ran their engines for an hour before departing on their missions.  The tools used to repair damaged aircraft caused there to be continuous noise while he was working.

At the July 2010 examination arranged through VA QTC Services, the Veteran's chief complaint was bilateral tinnitus.  He reported having constant tinnitus in at least the left ear since about 1950, and he said that he also had some tinnitus in the right ear.  Tinnitus was noted to be as likely as not a symptom of hearing loss, which was less likely as not the result of military noise exposure.

The VA physician who reviewed the August 2011 examination results wrote that it would be mere speculation to state if the Veteran had tinnitus during service because the STRs and available post-service medical records do not show complaints of tinnitus for four decades.  The physician continued that from an objective standpoint it was more likely than not that the tinnitus is due to current hearing loss since he had readings over 25 dB, which is associated with tinnitus. 

The U.S. Court of Appeals for Veterans Claims, in Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), held that once VA undertakes the effort to provide an examination it must obtain a fully adequate one.  The Board notes that the Veteran is competent to state that he had tinnitus since service and that his statements to that regard are credible.  See Layno, supra; Jandreau, supra.  However, the VA physician appears to have not considered that the Veteran's statements regarding tinnitus are credible given that he stated that it would be speculation to state that the Veteran had tinnitus during service.  Therefore, a new opinion must be obtained before the claim of service connection for tinnitus can be decided on the merits.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Request that the Veteran provide sufficient information, and, if necessary, authorization, to enable the RO to obtain any additional evidence, not already of record, which pertains to the claim for service connection for tinnitus.  Invite the Veteran to submit all pertinent evidence in his possession, and explain the types of evidence that it is his ultimate responsibility to submit.

2.  Request an opinion from a VA physician or audiology specialist other than the physician who provided the August 2011 opinion.  The claims file, to include a copy of this Remand, must be made available to the reviewer.  In the report addendum, a medical opinion should be provided as to:

a.  Given the Veteran's credible statements regarding his history of tinnitus, is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's current tinnitus was caused directly by or arose during his active military service or is otherwise causally or etiologically related to service, or is such an incurrence, or causal or etiological relationship, unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.  If the examiner cannot state an opinion without resorting to mere speculation, he should state why this is so.

b.  Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.
  
3.  Thereafter, the RO should readjudicate the Veteran's claim for service connection for tinnitus.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be provided with an SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).




______________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


